Citation Nr: 1031619	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  04-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for a left knee disability, and if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 





INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
January 1979 to June 1979, and on active duty from February 1982 
to February 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
which denied the above claim.   When this case was initially 
before the Board in February 2006 and February 2009, it was 
remanded for further development.  

The issue of entitlement to service connection for a left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
a left knee disability was denied by an August 1985 rating 
decision.  He did not appeal.

2.  The evidence received since the August 1985 rating decision 
is not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating his claim 
for service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The August 1985 rating decision that denied entitlement to 
service connection for a left knee disability is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 
(2009).

2.  Evidence received since the August 1985 rating decision that 
denied entitlement to service connection for a left knee 
disability is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's left knee 
disability claim and remands it for further development.  Thus, a 
discussion of VA's duties to notify and assist is not necessary.  

The Veteran's claim of entitlement to service connection for a 
left knee disability was denied by an August 1985 rating 
decision.  At the time of the August 1985 decision, the evidence 
of record included service treatment records from the Veteran's 
period of active duty from February 1982 to February 1985 and a 
June 1985 VA examination report.  

The Veteran's claim was denied in August 1985 on the basis that 
there was no evidence that his pre-existing left knee disorder 
was aggravated by service, as his in-service knee treatment was 
for an acute and transitory problem.  In making this 
determination, the RO noted the Veteran's reports of a 1978 
patella ligament release surgery of the left knee, and his in-
service treatment for both knees, but went on to state that he 
his June 1985 VA examination revealed no current knee problems.  
The Veteran was notified of this decision and of his appellate 
rights by a letter dated August 27, 1985.  He did not appeal.  
Therefore, the August 1985 rating decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen in February 2002.  A 
previously denied claim may be reopened by the submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  
Evidence is new if it has not been previously submitted to agency 
decision makers.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For purposes of 
determining whether VA has received new and material evidence 
sufficient to reopen a previously-denied claim, the credibility 
of the evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 
1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Moreover, the Board notes that, under 38 C.F.R. § 3.156(c), where 
the new and material evidence consists of relevant official 
service department records that existed when VA first decided the 
claim, but had not yet been associated with the claims file, the 
former decision will be reconsidered by the adjudicating agency 
of original jurisdiction.  

Evidence obtained since the August 1985 rating decision includes 
a copy of the Veteran's service treatment and personnel records 
from his period of ACDUTRA from January 1979 to June 1979, and 
additional service treatment records from his period of active 
duty from February 1982 to February 1985.  The newly associated 
records also include an April 1989 VA examination report, private 
treatment records from Eastern Maine Medical Center dated in July 
1992, VA treatment records dated from February 1994 to March 
2010, private treatment records from the Bay Area Hospital dated 
from April 1999 to May 2001, a May 2006 statement from the 
Veteran's wife, and statements from the Veteran in support of his 
claim.  Significantly, the newly associated service treatment 
records show that the Veteran had no left knee condition when he 
entered service in January 1979; was treated for a leg injury in 
June 1979; was found to have no defects or current knee problems 
when he re-entered service in February 1982, although he was 
noted to have undergone a left knee surgery in November 1979; and 
received left knee treatment on several occasions during service 
from February 1982 to February 1985.  Further, the April 1989 VA 
examination report notes the Veteran's reports of current left 
knee pain.  Finally, the newly associated VA treatment records 
show that the Veteran has been diagnosed with, and treated for, 
numerous left knee disorders, including chondromalacia, chronic 
knee pain, a medial meniscal tear, a knee sprain, chronic 
degenerative joint disease (DJD), patellafemoral pain syndrome, 
patellar bursitis, and knee arthralgia.

The Veteran's claim was previously denied because the evidence 
did not show that his pre-existing left knee condition was 
aggravated during service and did not reveal any current left 
knee disability.  The evidence submitted since August 1985 shows 
that the Veteran does in fact have a current left knee 
disability, and reveals that no such left knee condition pre-
existed his first period of service, but instead, may have been 
incurred during, or worsened by, his military service.  Further, 
the Board notes that, pursuant to 38 C.F.R. § 3.156(c), the 
location and association of additional service treatment records, 
which were presumably unavailable at the time of the August 1985 
decision, entitles the Veteran to the reopening of his claim for 
reconsideration by the RO.  Accordingly, the Board finds that 
this evidence is new in that it had not previously been 
submitted, and it is material insofar as it relates to a 
previously unestablished fact necessary to substantiate the 
Veteran's claim; specifically, evidence regarding the in-service 
incurrence or aggravation of a left knee disability.  The 
additional evidence being both new and material, the claim for 
service connection for a left knee disability is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been submitted, the claim for 
service connection for a left knee disability is reopened.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran essentially contends that service connection for a 
left knee disability is warranted because this disability was 
incurred during his period of ACDUTRA from January 1979 to June 
1979, and was further aggravated by his period of active duty 
from February 1982 to February 1985.  Specifically, the Veteran 
has reported that he injured his left knee on June 2, 1979, when 
his knee gave out on him in the mess hall, and that shortly after 
separation from service, in November 1979, he had to undergo left 
knee surgery for this injury.   In this regard, the Veteran has 
reported having a continuity of symptomatology since his first 
period of service.   

When the Board remanded this case in February 2009, it directed 
the RO/AMC to obtain copies of the Veteran's service treatment 
and personnel records from this period of service from January 
1979 to June 1979.   In compliance with the Board's remand, these 
records were associated with the claims file in April 2009.  The 
newly associated service treatment records from the Veteran's 
period of ACDUTRA indicate that he had no lower extremity 
disabilities at the time of his entrance examination in December 
1978.  Rather, the December 1978 entrance examination report 
states that the Veteran had normal lower extremities and a normal 
musculoskeletal system, and notes that he had no defects at that 
time.  The newly associated service treatment records also show 
that the Veteran received treatment for his right knee on several 
occasions between March 1979 and May 1979, and had right knee 
tenderness at his May 1979 separation examination.  In this 
regard, the Board points out that the Veteran's May 1979 
separation examination failed to note any scars of the left knee 
or any left knee disabilities.  Significantly, however, following 
the May 1979 separation examination, a June 1979 sick slip 
indicates that the Veteran injured his leg on June 2, 1979, 
without specifying which leg was injured.  

When the Board remanded this case in February 2009, it also 
directed the RO/AMC to obtain copies of the Veteran's private 
treatment records pertaining to a left knee surgery in 1979 at 
the Oregon Health and Science University in Portland, Oregon.  
However, as discussed in more detail below, to date, no private 
treatment records from June 1979 to February 1982 (i.e., from the 
period of time between the Veteran's two periods of service), 
have been associated with the claims file.  

Significantly, however, the Veteran's service treatment records 
from his period of active duty from February 1982 to February 
1985 clearly note that he underwent a left knee surgery shortly 
after separation from ACDUTRA.  Specifically, at his January 1982 
medical pre-screening, the Veteran reported that he underwent a 
left knee surgery in November 1979 to lengthen his tendon.  At 
that time, the Veteran reported that he had not had any further 
trouble with his knee, and was noted to have full range of motion 
of the knee.  Additionally, the Veteran's February 1982 entrance 
examination notes a surgical scar on the left knee, and while the 
Veteran reported that he did not have a trick or locked knee on 
his February 1982 report of medical history, he did report 
undergoing a left knee (tendon) surgery in November 1979 under 
the care of Dr. Grant at the Providence Medical Center in 
Portland, Oregon.  At that time, the Veteran also reported having 
no complications since the knee surgery.  

Further evaluation of the Veteran's left knee was conducted two 
days after his February 1982 entrance examination.  At that time, 
the doctor noted that the Veteran had undergone left knee tendon 
surgery (i.e., patella release surgery) two years earlier for an 
alignment problem.  The doctor reported that the Veteran was 
currently asymptomatic, with good patella tracking, no 
tenderness, and no effusion, although he did have a lateral scar 
on the left knee.  The doctor also reported that x-rays of the 
knee were "ok."  Finally, the doctor concluded that he saw no 
further problems with the Veteran's left knee.    

Subsequently, however, in November 1982, the Veteran reported 
having left knee pain for the past week that had worsened each 
day, with locking and grinding during physical activity.  At that 
time, the Veteran again reported having undergone "lateral 
patella release" surgery of the left knee in November 1979.  The 
doctor noted that the Veteran had grinding, chondromalacia, and 
mild pain on flexion, but no edema or external joint tenderness.  
The doctor then diagnosed the Veteran with arthralgia and 
prescribed Motrin.  Additionally, during treatment the following 
month for his right knee, the doctor noted that the Veteran had 
undergone left knee surgery in November 1979.  

There is no further in-service left knee treatment until February 
1984, when the Veteran reported having tibial pain and stated 
that his knee was "giving way."  The doctor again noted that 
the Veteran had undergone surgery in 1979 to "rearrange 
ligaments laterally," but reported that the pain was now in the 
tibia and leg, and provided a provisional diagnosis of leg pain.  

Thereafter, in December 1984, the Veteran sought further 
treatment for right knee pain and giving way, and the doctor 
noted the Veteran's history of left knee arthroscopy surgery.  
The doctor assessed the Veteran as having "patellar ligament ? - 
bilateral collateral ligaments," and referred him to the 
orthopedic unit for a consultation.  On examination, the 
orthopedic doctor reported that the Veteran had an intact medial 
collateral ligament (MCL), lateral collateral ligament (LCL), and 
anterior cruciate ligament (ACL) bilaterally with no effusion, 
and ruled out patellar tendonitis.  

Unfortunately, no separation examination from the Veteran's 
second period of service is of record. However, shortly after 
separation from service, in June 1985, the Veteran was afforded a 
general VA examination.  At that time, the Veteran reported that 
his knees were really not a problem.  Specifically, he stated 
that he had twisted his right knee during service, but that it 
did not currently bother him.  On examination, the Veteran had no 
pain on active or passive extension or flexion, and the examiner 
concluded that the Veteran did not claim to have a knee problem 
at that time.  

Thereafter, at an April 1989 VA examination, the examiner noted 
that the Veteran had knee problems, status-post patellar release 
surgery of the left knee.  In this regard, the examiner noted 
that the Veteran reported currently having left knee pain.  

VA treatment records dated from February 1994 to March 2010 
indicate that the Veteran has continued to receive treatment for 
his left knee, including treatment for, and diagnoses of, 
chondromalacia, chronic knee pain, a medial meniscal tear, a knee 
sprain, chronic DJD, patellafemoral pain syndrome, patellar 
bursitis, and knee arthralgia.  These records also show that the 
Veteran has reported having a continuity of symptomatology since 
his first period of military service.  

Specifically, a June 1994 surgery report notes that the Veteran's 
left knee problems began approximately 14 years earlier, when his 
knee gave out, and that he underwent patellar release in 1979, 
which gave him some relief from his discomfort.  At that time, 
the Veteran reported that his pain had recently increased, and as 
such, he wished to proceed with an arthroscopy.  The surgeon 
reported that the arthroscopy revealed a left anterior horn 
medial meniscus tear, which was debrided.  At that time, the 
surgeon also conducted a partial meniscectomy

Knee x-rays taken in April 1997 revealed no significant 
arthropathy or evidence of acute osseous left knee abnormality, 
and x-rays taken in May 1997 were normal.  However, in May 1997, 
the Veteran underwent another left knee arthroscopy with 
debridement of lateral effusion/adhesion.  

Subsequently, in January 2000, the Veteran again sought treatment 
for left knee pain, reporting a history of left knee patellar 
problems since National Guard duty, for which he had undergone a 
lateral release in 1978.  The Veteran reported that the surgery 
had helped, but that he continued to experience meniscal-type 
problems.  The Veteran also reported that he had undergone 
approximately four meniscectomies, with his last such surgery in 
1997.  In this regard, the Veteran indicated that the 
meniscectomies relieved his pain for about four or five years, 
but that his pain was then aggravated again.  The doctor noted 
that x-rays taken at that time revealed some slight narrowing 
medially on the left knee.  The doctor went on to diagnose him 
with a left medial meniscal tear and advised him to undergo 
another arthroscopy.  

Thereafter, a March 2002 treatment record notes that the Veteran 
had undergone a patellar release procedure in 1979 at Providence 
Hospital in Portland, Oregon; seven or eight VA arthroscopic 
procedures for debridement; and four VA meniscectomies, including 
his most recent meniscectomy in 1997.  Additionally, during 
psychiatric treatment in March 2006, the doctor noted that the 
Veteran had a history of nine left knee surgeries, including 
patella release surgery, with his last surgery in 2000 to repair 
torn cartilage.  

During treatment in September 2006, the Veteran reported that he 
had been experiencing chronic pain in his knees, which initially 
began during basic training.  The Veteran indicated that he had 
undergone several surgeries, and had been informed that he had no 
remaining cartilage in his left knee.  The Veteran also stated 
that he had not seen an orthopedic doctor or undergone x-rays in 
about ten years.  Subsequently, in March 2007, x-rays were taken 
of the Veteran's knees, which were noted to be normal.  At that 
time the doctor diagnosed the Veteran with chronic non-specific 
left knee pain.  Finally, in September 2008, a VA doctor noted 
that the Veteran had experienced knee pain since active duty, and 
noted that he had since undergone multiple surgeries.   

On this record, the Board finds that an examination is necessary 
to determine whether the Veteran's current left knee disability 
was caused or aggravated by service.  See 38 U.S.C.A. § 5103A (d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
this regard, the Board points out that the evidence of record 
shows that the Veteran had an in-service leg injury in June 1979, 
during his period of ACDUTRA; left knee surgery only five months 
after separation from ACDUTRA; and left knee treatment on several 
occasions during his second period of service from February 1982 
to February 1985.  These records also show that, following 
separation from service, the Veteran has been diagnosed with, and 
treated for, numerous left knee disabilities, and has provided 
competent reports of a continuity of symptomatology since his 
first period of service.  As such, the Board concludes that a VA 
examination is necessary before a decision is rendered in this 
case.   

Additionally, based on the foregoing, and as previously noted in 
the Board's February 2009 remand, it appears that, in November 
1979, only five months after separation from ACDUTRA, the Veteran 
underwent a left knee surgery.  In this regard, the Board notes 
that the evidence of record is somewhat unclear with regard to 
where the November 1979 surgery was performed.  Specifically, the 
Board notes that, on his December 2008 Form 21-4142, the Veteran 
indicated that the surgery was conducted at the Oregon Health and 
Science University Hospital (OHSUH), in Portland, Oregon.  
However, as noted above, at his February 1982 entrance 
examination, the Veteran reported that this surgery was performed 
by Dr. Grant at the Providence Medical Center in Portland, 
Oregon.  To date, however, no records pertaining to a 1979 left 
knee surgery have been associated with the claims file from 
either of these institutions.  

The Board acknowledges that the RO attempted to obtain such 
records in April 2006, December 2006, January 2007, and March 
2009.  However, as this case is being remanded to provide the 
Veteran with a VA examination, the Veteran will be afforded one 
more opportunity to submit and/or obtain the records pertaining 
to his November 1979 left knee surgery.  In this regard, the 
Board acknowledges that the Veteran submitted a Form 21-4142 for 
Providence Medical Center in May 2006 and for OHSUH in December 
2008.  Significantly, however, these authorizations are time 
sensitive, and as indicated on the back of the forms themselves, 
such authorizations automatically terminate 180 days after they 
are signed.  As such, in order for VA to obtain such records on 
the Veteran's behalf, he must first submit new authorization and 
consent to release information forms.  

Finally, as this case is being remanded for the foregoing 
reasons, any recent VA treatment records should also be obtained 
on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
complete a release form authorizing VA to 
obtain treatment records from his November 
1979 left knee surgery from the Providence 
Medical Center in Portland, Oregon, and/or 
the Oregon Health and Science University 
Hospital, 3181 SW Sam Jackson Park Road, 
Portland, Oregon, Zip Code 97239-3098.  
The Veteran should be advised that, in 
lieu of submitting a completed release 
form, he can submit these private medical 
treatment records to VA himself.  If the 
Veteran provides a completed release form, 
then the medical records identified should 
be requested.  If no records are 
available, it is requested that the 
hospital provide a response to this 
effect.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

2.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to a left knee disability from 
the VA Medical Center in Portland, Oregon, 
dated since March 2010.

3.  Once the foregoing development has 
been completed, schedule the Veteran for 
an appropriate VA examination to assess 
the nature and etiology of his left knee 
disability.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
should be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current left knee disability had its 
onset during, or is related to an event or 
injury during, his period of ACDUTRA from 
January 1979 to June 1979.  

If, and only if, the examiner concludes 
that the Veteran's current left knee 
disability was not incurred during his 
first period of service, the examiner 
should thereafter provide an opinion as to 
whether the Veteran's current left knee 
disability clearly and unmistakably 
(obviously or manifestly) pre-existed his 
second period of service from February 
1982 to February 1985.  If the examiner 
concludes that the Veteran's left knee 
disability was present prior to his second 
period of service, the examiner should 
also provide an opinion as to whether this 
disability clearly and unmistakably was 
not aggravated by service (i.e., either he 
had no increase in disability during 
service, or any increase in disability was 
due to the natural progress of the pre-
existing condition).    

In offering these opinions, the examiner 
should specifically acknowledge and 
comment on the evidence of record 
indicating that the Veteran received 
treatment for a "leg injury" during his 
first period of service, had left knee 
surgery in November 1979, and received 
treatment for his left knee during his 
second period of service.  The examiner 
should also specifically acknowledge the 
Veteran's reports of a continuity of 
symptomatology since his first period of 
service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
of all questions posed are not answered.

5.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


